Citation Nr: 1403776	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-45 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence had been received to reopen a claim for service connection for chondromalacia of bilateral knees has been submitted. 

2.  If reopened, entitlement to service connection for chondromalacia of bilateral knees.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel








INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal from June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.

When this case was before the Board in April 2013, the case was remanded.  It is now before the Board for further appellate action.

In the October 2010 Form 9, the appellant requested a hearing at the local VA office before a Veterans Law Judge.  A hearing was scheduled in May 2012 at the St. Louis, Regional Office.  The Veteran responded that he was unable to appear for the hearing, and requested that it be rescheduled.  The RO rescheduled the hearing for March 2013 and alerted the Veteran of the new date; however, he responded that he did not want a hearing at the RO, but rather that his hearing be scheduled in his city.  The RO sent the Veteran a letter explaining to him that Board hearings are not held in his city, and again explained the different hearing options.  The Veteran responded by stating, "you need to come to my city or near [my city]" and requested that his assigned Veterans Law Judge call him.  The Board remanded the case to the RO in April 2013 to provide the Veteran one more opportunity to have a Board hearing.  The Veteran was scheduled for a hearing in August 2013 and was properly notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore preliminarily consider the claim under the provisions of 38 C.F.R. § 3.156, concerning the receipt of new and material evidence to reopen a claim.

The issue of entitlement to service connection for chondromalacia on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 Board decision denied reopening a claim for service connection for chondromalacia of the knees.  The Veteran did not appeal.

2.  The evidence received since the March 2006 Board decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for chondromalacia of the knees.

CONCLUSIONS OF LAW

1.  The March 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been received to reopen the claim of service connection for chondromalacia of the knees.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the issue of entitlement to service connection for chondromalacia is reopened below, and it is subject to additional development on remand.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), as further action is being requested in this case.   
 
I.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Board decisions are final when issued, unless reconsideration has been ordered, or are appealed to the Court of Appeals for Veterans Claims (CAVC).  38 C.F.R. 
§ 20.1100(a).  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363   (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

II.  Analysis

In a November 1976 rating decision, the RO denied the Veteran's claim for service connection for a bilateral knee condition.  The RO explained that the Veteran's knee injuries pre-existed service and were not aggravated by his relatively short period of active duty.  The Veteran received written notice in November 1976 of this decision.  The Veteran did not appeal this decision and it became final.  

The Veteran made a petition to reopen the claim in October 2003.  The RO denied reopening in February 2004, and the Veteran appealed this decision to the Board.  In March 2006, the Board denied reopening the Veteran's claim for service connection for chondromalacia of the knees.  Notice of this decision was mailed in July 2006.  The Veteran did not appeal this decision or ask for reconsideration.  The Board decision became final.  38 U.S.C.A. § 7104. 

In essence, the Board denied the Veteran's claim because the recent evidence did not demonstrate that chondromalacia was incurred in or aggravated during service.  The Board relied on Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and explained that lay testimony is not competent to prove a matter requiring medical expertise (either medical etiology or medical diagnosis).  Specifically, the Board found that the additional evidence, primarily in the form of contentions offered by the Veteran, did not raise a reasonable possibility of substantiating the claim.  Since the time of the Board decision, case law now notes that the Veteran's statements can be considered competent evidence going toward a nexus between service and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The credibility of newly submitted evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra. Recently, the Veteran stated that his drill sergeant would make him train under bad conditions, affecting his knees.  See Veteran's statement dated in May 2012.  Therefore, presuming their credibility, the Veteran's current statements that his knees were damaged during his military service constitutes new and material evidence.  See Veteran's statement dated in November 2012.  

Although there is new and material evidence of record sufficient to reopen the previously denied claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  That is the case here.  The claim is reopened; however, for reasons which will be expressed below, the Board finds that additional development is required before the claim may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for chondromalacia of the knees, the appeal to this extent is granted.


REMAND

During the May 2011 VA examination, the Veteran reported that he was receiving disability payments from the Social Security Administration (SSA).  Although he reported having nerve damage due to inguinal surgery, it is not clear why he is receiving disability payments from SSA.  Records from SSA should be obtained and associated with the claims file.

The RO requested an examination be conducted to determine the etiology of any current knee disability.  The RO specifically requested that a provider who specialized or had experience with orthopedics conduct the examination.  The May 2011 examiner, a nurse practitioner, explained that there was no orthopedic specialist at the location where the examination was taking place.  

The RO asked an orthopedic surgeon to review the file and examination report and provide an opinion as whether the Veteran's knee disabilities were related to his military service.  The orthopedic surgeon found no evidence to support a relationship between the Veteran's current bilateral knee condition and his military service.  He noted his disagreement with the radiologist who interpreted the February 2009 x-ray which indicated mild bilateral degenerative arthritis.  Instead, he read the x-ray as being negative.  

The Board finds that further examination is needed before the claim can be adjudicated.  First, the Board finds that an MRI of the knees should be conducted.  The Veteran originally claimed to have chondromalacia of his knees.  His service treatment records also indicate a diagnosis of chondromalacia.  X-rays usually do not show the damage caused by chondromalacia, although magnetic resonance imaging (MRI) may.  See http://www.cedars-sinai.edu/Patients/Health-Conditions/Chondromalacia.aspx (accessed January 2014).  Furthermore, it appears that the Veteran has some kind of knee impairment because the Veteran's flexion was limited to 115 degrees.  For these reasons, the Board finds that the Veteran should be afforded a new VA examination with an orthopedic specialist.

Accordingly, the case is REMANDED for the following action:

1. Obtain any available Social Security Administration records for this Veteran concerning the grant or denial of disability benefits and any associated medical records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect must be included in the claims file.

2.  Obtain VA treatment records since January 2011 and associated them with the claims file.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an orthopedic specialist to determine the etiology of his claimed knee disabilities.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.  An MRI should be conducted.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present knee disabilities are related to any disease or injury in service. 

A discussion of the underlying reasons for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


